Quinn, President.
Petitioner is the owner of vacant lots, upon which it conducts open air religious services. It seeks exemption for the property under R. S. 54:4-3.6, for the year 1939, as used for religious purposes. The statute, however, exempts .only buildings used for such- purposes,'together with the tract of land upon which same may be erected, to the extent of five acres. It does not exempt land without buildings. Anchor Lodge, No. 218, I. O. O. F., v. Borough of Atlantic Highlands, New Jersey Tax Reports, 1912-1934, p. 33; First M. E. Church of Red Bank v. Borough of Red Bank, Id., p. 742. The application for exemption must therefore be denied.